DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The instant examiner’s amendment, in combination with the amendment filed by Applicant on February 26, 2021, places the claims in condition for allowance. Authorization for this examiner’s amendment was given in an interview with Craig Rogers on May 28, 2021. The application has been amended as follows:
Claim 1, line 3: Please replace “comprising” with “comprising a muzzle at a forward end and”
Claim 10, line 4: Please replace “therealong,” with “therealong, a muzzle at a forward end,”
Claim 19, line 3: Please replace “comprising” with “comprising a muzzle at a forward end and”

Allowable Subject Matter
Claims 1-7, 9-13, 15-17, 19, 20, 22, and 23 are allowed.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/           Primary Examiner, Art Unit 3641